Per Curiam.
Defense counsel stated he has searched the record and has been unable to discover anything properly assignable as error. As defense counsel requested, this Court has carefully reviewed the record. We find the indictment in proper form, the evidence abundantly sufficient to make out a case of murder in the second degree, and the prison sentence within the limits prescribed for the offense charged. The defendant’s testimony that she acted in self-defense in firing the fatal shot is contradicted by all other witnesses.
In the trial and judgment we find
No error.